Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is made and entered into by and
between Invitrogen Corporation (along with its successors and assigns, the
“Company”) and David F. Hoffmeister (“Executive” and, along with the Company, a
“Party”), effective as of October 13, 2004.

 

1. Duties and Scope of Employment.

 

(a) Positions and Duties. Beginning on October 13, 2004 (the “Employment Date”)
and during his subsequent employment hereunder (the “Employment Term”),
Executive shall serve as Chief Financial Officer, Sr. Vice President, Finance of
the Company; shall have all duties and authorities customarily exercised by an
individual serving as the chief financial officer of an entity of the size and
nature of the Company; shall have such additional duties and authorities,
consistent with the foregoing, as may from time to time be reasonably assigned
to Executive by the CEO and/or the Board of Directors of the Company (the
“Board”) and shall report solely and directly to the CEO. During the Employment
Term, Executive’s principal office and principal place of employment shall be at
the Company’s headquarters, except to the extent otherwise agreed upon by the
Parties. The Employment Term shall commence on the Employment Date and shall end
on the date that Executive’s employment hereunder terminates (the “Termination
Date”). (The Parties acknowledge that the use of the term “Employment Term” does
not imply a specified period of time and is not intended to be contrary to the
concept of employment “at will”, as discussed in Section 2, below.)

 

(b) Obligations. During the Employment Term, Executive will devote substantially
all of his business efforts and time to the business and affairs of the Company.
During the Employment Term, Executive agrees not to (i) serve on the board of
any business organization without the prior approval of the Company, which
approval will not be unreasonably withheld, or (ii) engage actively in any
activity that would constitute a conflict of interest with Executive’s
employment with the Company; provided, however, that Executive may, without the
approval of the Company, (w) serve in any capacity with any civic, educational,
charitable or professional organization, (x) engage in charitable activities and
community affairs, (y) accept and fulfill a reasonable number of speaking
engagements, and (z) manage his personal investments and affairs, in each case
to the extent such activities do not impair, or otherwise conflict with,
Executive’s performance of his duties to the Company.

 

2. At-Will Employment. The Parties each acknowledge that Executive’s employment
hereunder is at-will and may be terminated at any time with or without good
cause or for any or no cause, at the option of either Party and on written
notice to the other Party, and shall terminate automatically upon Executive’s
death, subject in all cases to the terms of this Agreement (including, without
limitation, Section 5 below). The Parties understand and agree that neither
Executive’s job performance nor promotions, commendations, bonuses or the like
from the Company shall give rise



--------------------------------------------------------------------------------

to or in any way serve as the basis for modification, amendment, or extension,
by implication or otherwise, of Executive’s status as an at-will employee of the
Company unless the provisions of Section 12 are complied with. However, as
described in this Agreement, Executive may be entitled to severance benefits
depending upon the circumstances of Executive’s termination of employment.

 

3. Compensation.

 

(a) Base Salary. The Company will pay Executive, as compensation for Executive’s
services during the Employment Term, a base salary at the annualized rate of
$425,000 (the “Base Salary”). The Base Salary will be paid through payroll
periods that are consistent with the Company’s normal payroll practices (but no
less frequently than monthly) and will be subject to required withholding. The
Base Salary will be reviewed at least annually during the Employment Term by the
Compensation and Organizational Development Committee of the Board (together
with its successors, the “C&O Committee”) to determine whether an increase in
the Base Salary is appropriate. Any such increased Base Salary shall thereafter
constitute “Base Salary” for all purposes of this Agreement. Notwithstanding the
foregoing, Executive’s Base Salary may be reduced during the Employment Term to
the extent that salary reductions are then applied generally and uniformly to
members of senior management of the Company.

 

(b) Incentive Compensation Plan Bonus. With respect to each fiscal year of the
Company that ends during the Employment Term, Executive shall be entitled to
receive an annual bonus (an “ICP Bonus”), pursuant to the Company’s Incentive
Compensation Plan or any successor thereto (the “ICP”), to the extent that the
applicable performance criteria established pursuant to the ICP are satisfied.
Executive’s target ICP Bonus opportunity (“ICP Target”) for each fiscal year
shall be no less than 50% of the Base Salary he earned during such year.
Notwithstanding the foregoing, Executive’s ICP Bonus shall be guaranteed to be
no less than ICP Target for one year beginning on the Employment Date and shall
be paid automatically for such period, provided that such payments shall be
prorated for the remainder of 2004 and for the portion of 2005 prior to the
anniversary of the Employment Date. The balance of the 2005 ICP Bonus that is
based on the portion of 2005 that follows the anniversary of the Employment Date
will only be paid to the Executive if the Company attains its corporate
financial targets for the 2005 year and to the extent Executive satisfies his
individual targets, in accordance with the then-existing ICP. If the Company
exceeds its corporate financial targets under the ICP in any year, Executive
shall be eligible to participate in any payout that exceeds 100% of the ICP
Target, subject to any adjustment that may be made based on individual
performance, in accordance with the ICP. Any portion of the ICP Bonus guaranteed
or earned for 2004 and 2005 shall be paid in April of 2005 and 2006,
respectively, or on such earlier date upon which other senior executives of the
Company are paid their corresponding ICP Bonuses. Executive acknowledges that
the ICP Bonus for periods following the first anniversary of the Employment Date
is not guaranteed in any respect. Any ICP Bonus earned shall be paid in cash
through the Company’s standard payroll methods, subject to required withholding.
Except as referenced above, all other terms and conditions of the then current
ICP Plan will apply.

 

2



--------------------------------------------------------------------------------

(c) Signing Bonus. As soon as practicable following the Employment Date, the
Company will pay Executive a one-time cash signing bonus of $375,000 (the
“Signing Bonus”), less required withholding. If, prior to the second anniversary
of the Employment Date, Executive’s employment hereunder is terminated in a
termination governed by Section 5(b) below (relating to Cause/voluntary
terminations), then Executive shall repay an amount equal to (i) the Net Signing
Bonus (as such term is defined below) times (ii) a fraction, the numerator of
which equals twenty-four (24) less the number of full calendar months Executive
has been employed hereunder and the denominator of which is twenty-four (24).
Such amount shall be due and payable no later than seven (7) days after the
Termination Date. For purposes of this Agreement, the term “Net Signing Bonus”
means an amount equal to the Signing Bonus minus the sum of all federal, state
and local income and employment taxes paid, or payable, by Executive in
connection with the Signing Bonus, assuming for this purpose that the highest
marginal tax rates apply.

 

(d) Special Bonuses. The Company shall pay Executive a special cash bonus of
$225,000 (the “Special Bonus”), less required withholdings, on or before each of
the first three anniversaries of the Employment Date (i.e., an aggregate of
$675,000), but only if Executive is employed hereunder on the date such payment
is due or if his employment hereunder has previously been terminated in a
termination not governed by Section 5(b) below (relating to Cause/voluntary
terminations).

 

(e) Sign-On MTIP Bonus. The Company shall pay Executive a one-time, medium term
incentive bonus (the “Sign-On MTIP Bonus”) in an amount equal to one year’s ICP
award at the 100% level (the “MTIP Target”), less applicable withholdings,
provided that the Company achieves its financial targets (revenue growth and
ROCE) in 2004, 2005, and 2006, under the Company’s existing medium term
incentive plan (the “Current MTIP”) or any successor thereto. For purposes of
this Agreement and all Exhibits to this Agreement, the term “MTIP” standing
alone includes any multi-year incentive plan that (i) the Company determines is
included in this definition, (ii) is referred to by the Company as a “medium
term incentive plan” or “MTIP,” and (iii) any plan, by whatever name, that is
reasonably similar to the Current MTIP in terms of time period and payout. If
earned, the Sign-On MTIP Bonus will be paid in March 2007 in cash and restricted
stock or RSUs in accordance with the Current MTIP, but only if Executive is
employed by the Company on the date such payment is made or as otherwise
provided in Section 5 of this Agreement.

 

(f) Sign-On Stock Option. Effective as of the Employment Date, Executive shall
be granted a ten-year stock option under the Company’s 2004 Equity Incentive
Plan to purchase 200,000 shares of the Company’s Common Stock at an exercise
price equal to the closing price of the Company’s Common Stock on the Employment
Date (the “Sign-On Option”). Assuming continued employment, the Sign-On Option
shall vest over a four-year period, vesting 25% on the first anniversary of the
Employment Date and vesting an additional 1/16 of the total Sign-On Option at
the end of each three-month anniversary of the Employment Date thereafter until
the Sign-On Option is fully vested after four years. The option shall be in the
form of an Incentive Stock Option (or “ISO”) and subject to the terms of an
Incentive Stock Option Agreement in the form attached

 

3



--------------------------------------------------------------------------------

hereto as Exhibit A to the extent allowed by the U.S. Internal Revenue Code and
applicable regulations, and to the extent not qualified as an ISO, shall be in
the form of a Nonstatutory Stock Option subject to the terms of a Nonstatutory
Stock Option Agreement in the form attached hereto as Exhibit B.

 

(g) Sign-On Restricted Stock Units. Effective as of the Employment Date,
Executive shall be granted 50,000 restricted stock units under the Company’s
2004 Equity Incentive Plan (the “Sign-On RSU Award”), pursuant to a Restricted
Stock Units Agreement in substantially the form attached hereto as Exhibit C.
Assuming continued employment, such restricted stock units shall vest 100% on
the third anniversary of the Employment Date.

 

(h) Additional Awards and Amounts. In addition to the amounts and awards
described in Sections 3(a) through 3(g), Executive shall be eligible to receive,
in the C&O Committee’s (or the Board’s) discretion, additional grants of stock
options and other equity-based awards based on performance and consistent with
the Company’s regular compensation practices for other senior executive
officers, taking into account Executive’s position relative to other executives;
provided, however, that Executive will not be eligible for the Company’s
semi-annual grant of options and/or RSUs to be made in the fall of 2004. In
determining the amount of any such future grants, the C&O Committee (and the
Board) will not consider, or otherwise offset in any fashion, the amounts and
awards provided under Section 3(c) through 3(g) above, except to the extent
necessary to satisfy their fiduciary duty to the Company. The terms of any such
future awards will be similar (other than as to amounts) to the terms of
corresponding awards (if any) granted to other senior executive officers
generally.

 

(i) Employee Benefits. During the Employment Term, Executive shall be entitled
to participate in all perquisites, and in all welfare, pension, retirement,
income deferral, fringe, and other benefit plans, programs and arrangements,
that are then maintained by the Company and that are of general applicability to
other senior executives of the Company (including, without limitation, the
Company’s group medical, dental, vision, disability, life insurance,
flexible-spending account, 401(k), annual physical, personal financial
counseling, deferred compensation, and supplemental long term disability
insurance plans, programs and arrangements), in each case at a level, and on
terms and conditions, that are commensurate with Executive’s positions and
responsibilities at the Company. For avoidance of doubt, the Company reserves
the right to cancel or change the benefit plans and programs it offers to its
employees generally at any time.

 

(j) Business Expenses. The Company agrees to reimburse Executive for all
expenses reasonably incurred by him in connection with the performance of his
duties hereunder. Executive shall submit vouchers, invoices and such other
documentation in accordance with reasonable policies and procedures established
by the Company.

 

(k) D&O Insurance. During Executive’s employment with the Company and for at
least six (6) years thereafter, a directors’ and officers’ liability insurance
policy (or policies) shall be kept in place providing coverage to Executive that
is no less favorable to him in any respect (including, without limitation, with
respect to scope, exclusions, amounts and deductibles) than the coverage then
being provided to any other present or former officer or director of the
Company.

 

4



--------------------------------------------------------------------------------

4. Relocation Expenses. Executive shall use his best reasonable efforts to
relocate his primary residence to San Diego County, California (or the nearby
area) no later than six months after the Employment Date. To facilitate this
relocation, Executive shall be entitled to the benefits outlined in the
Executive Relocation Program provided to Executive.

 

5. Severance. Upon any termination of his employment hereunder for any reason,
Executive shall receive prompt payment or provision, by wire transfer to the
extent reasonably requested, of (i) Base Salary through the Termination Date,
(ii) all accrued business and relocation expense reimbursements, (iii) all
compensation previously earned but deferred by Executive (together with any
accrued interest thereon) and not yet paid by the Company, (iv) except in the
case of a termination governed by Section 5(b), the balance of any annual,
long-term or other incentive award earned, but not yet paid, in respect of any
period ending on or before the Termination Date and (v) any other benefits
(other than severance benefits, except as provided below) due to Executive in
accordance with any applicable plan, program, agreement, corporate governance
document, or other arrangement of the Company or any of its affiliates
(collectively, “Company Arrangements”) (the compensation and benefits described
in clauses (i) through (v), collectively, being the “Accrued Obligations”). In
addition, the following shall apply:

 

(a) Termination with Good Reason, Involuntary Termination other than for Cause.
If Executive’s employment hereunder is terminated by the Company other than (x)
for Cause in accordance with Section 5(e) below, (y) for disability in
accordance with Section 5(f) below, or (z) due to Executive’s death, or if
Executive’s employment hereunder is terminated by Executive with “Good Reason”
(as defined in Section 5(g) below), then, in addition to the Accrued Obligations
Executive shall be entitled :

 

(i) to prompt payment, by wire transfer to the extent reasonably requested, of a
lump-sum cash severance payment equal to 1.5 times the sum of Executive’s
annualized Base Salary, plus his annualized ICP Target, as of the Termination
Date,

 

(ii) to prompt payment, by wire transfer to the extent reasonably requested, of
a lump-sum cash severance payment equal to the Sign-On MTIP Bonus that Executive
would have received had he remained employed hereunder through the 18 month
anniversary of the Termination Date, assuming 100% achievement of all financial,
performance and other targets;

 

(iii) to payment of any Special Bonus that has not yet been paid, with payment
due at the same time such Special Bonus would have been due had Executive
remained employed hereunder indefinitely;

 

5



--------------------------------------------------------------------------------

(iv) to have any portion of the Sign-on Option and the Sign-On RSU Award that
would have become vested had Executive remained employed hereunder through the
18 month anniversary of the Termination Date become immediately and fully
vested, non-forfeitable, and exercisable (to the extent not previously
exercised) as of the Termination Date, with the exercisable (and unexercised)
portion of the Sign-On Option remaining exercisable through the first
anniversary of the Termination Date; and

 

(v) to continued payment by the Company of the full cost of all group medical,
dental and vision continuation coverage premiums for Executive and Executive’s
eligible dependents for 18 months following the Termination Date under COBRA and
the Company’s group health plan as then in effect.

 

The amounts payable to the Executive pursuant to this Agreement shall be
determined without giving effect to any decrease in compensation or benefits
that is in violation of the terms of this Agreement.

 

(b) Termination without Good Reason, Involuntary Termination for Cause. If
Executive terminates his employment hereunder voluntarily, other than for Good
Reason in accordance with Section 5(g) or Disability in accordance with Section
5(f), or if Executive’s employment with the Company is terminated for Cause in
accordance with Section 5(e), then Executive will receive the Accrued
Obligations, and Executive shall not be entitled to any other compensation or
benefits from the Company (including any severance payment described above in
Section 5(a)), except to the extent provided under the applicable Company
benefit plans or as may be required by law (for example, under COBRA).

 

(c) Death or Disability. If Executive’s employment hereunder is terminated due
to disability in accordance with Section 5(f), or due to his death, then, in
addition to the Accrued Obligations, the Executive (or his heirs, estate or
legal representatives, as applicable) shall receive:

 

(i) payment of any Special Bonus that has not yet been paid, with payment due at
the same time such Special Bonus would have been due had Executive remained
employed hereunder indefinitely,

 

(ii) prompt payment of a lump-sum cash amount equal to Executive’s annualized
ICP Target as of the Termination Date multiplied by a fraction, the numerator of
which is the number of days elapsed in the calendar year of termination through
the Termination Date, and the denominator of which is 365;

 

(iii) with respect to each MTIP award then outstanding, prompt payment of a
lump-sum cash amount equal to the target award (assuming 100% achievement of all
financial, performance and other targets) multiplied by a fraction, the
numerator of which is the number of days in the applicable performance period
(e.g., three years) elapsed through the Termination Date and the denominator of
which is the number of days in such performance period;

 

6



--------------------------------------------------------------------------------

(iv) to have any portion of the Sign-on Option and the Sign-On RSU Award that
would have become vested had Executive remained employed hereunder through the
first anniversary anniversary of the Termination Date become immediately and
fully vested, non-forfeitable, and exercisable (to the extent not previously
exercised) as of the Termination Date, with the exercisable (but unexercised)
portion of the Sign-On Option remaining exercisable through the first
anniversary of the Termination Date; and

 

(v) to continued payment by the Company of the full cost of the group medical,
dental and vision continuation coverage premiums for Executive and Executive’s
eligible dependents for up to 18 months under COBRA and the Company’s group
health plans, as then in effect.

 

(d) Conditions to Receiving Lump-Sum Severance. Except for the Accrued
Obligations and for benefits under Sections 5(a)(v) and 5(c)(v), any severance
benefits provided pursuant to this Section 5 or Exhibits A, B or C of this
Agreement will be provided to Executive only if the following conditions are
satisfied: (i) Executive has not committed a willful and material violation of
the surviving provisions of the New Hire Documents (as defined below), which
violation has not been cured following a timely written demand for cure from the
Company; and (ii) Executive has executed, and has not within seven days
thereafter revoked, a mutual release agreement in substantially the form set
forth in Exhibit D, which agreement the Company covenants and agrees to execute
and return to Executive within seven days after receiving it from Executive, it
being understood that the terms of Exhibit D may be amended by agreement of the
Parties. Any such benefits provided by the terms of this Agreement will be
provided to Executive as soon as practicable following the Termination Date.

 

(e) Cause. The Company may terminate the Executive’s employment during the
Employment Term for “Cause” only in accordance with the provisions set forth
herein.

 

(i) For purposes of this Agreement, “Cause” means (A) repeated violations by
Executive of Executive’s material responsibilities and material duties under
this Agreement which are demonstrably willful and deliberate on Executive’s part
and which are not remedied in a reasonable period of time after receipt of
written notice from the Company, (B) commission of a willful and material act of
fraud, embezzlement or theft by Executive in connection with Executive’s duties
or in the course of Executive’s employment with the Company or its affiliated
companies, (C) willful and material violation of any law, regulation, or rule
applicable to the Company’s business or reputation, including, without
limitation securities laws, (D) willful misconduct causing intentional wrongful
damage to property of the Company or its affiliated companies, (E) willfully and
wrongfully disclosing secret processes or confidential information of the
Company or its affiliated companies, (F) willfully participating, without the
Company’s express written consent, in the management of any business enterprise
which engages in substantial and direct competition with the Company or its
affiliated

 

7



--------------------------------------------------------------------------------

companies, or (G) conviction of, or plea of nolo contendere to, a felony, which
conviction or plea materially harms the business or reputation of the Company,
provided that in the case of clauses (A) through (F), any such act or omission
constituted willful gross misconduct and shall have been materially harmful to
the Company or its affiliates. For purposes of this definition, no act or
failure to act shall be deemed “willful” unless effected by Executive not in
good faith and without a reasonable belief that such action or failure to act
was in or not opposed to the Company’s best interests.

 

(ii) The Company may not terminate the Executive’s employment for Cause under
clause (A) through (F) of the definition set forth above unless (a) the Company
provides Executive with written notice of its intent to consider termination of
Executive’s employment for Cause, including a detailed description of the
specific reasons which form the basis for such consideration; (b) within thirty
(30) days after the date such notice is provided, Executive shall have a
reasonable opportunity to appear before the Board, with or without legal
representation, at Executive’s election, to present arguments and evidence on
his own behalf to defend such act or acts, or failure to act, and, if such act
or failure to act is correctable, Executive shall be given thirty (30) days
after such meeting to correct such act or failure to act; and (c) following
presentation to the Board as provided in clause (b) above or Executive’s failure
to appear before the Board at a date and time specified in the notice and,
following expiration of the thirty (30) day period in which to correct such acts
or failures to act that are correctable, Executive’s employment may be
terminated for Cause only if (1) the Board, by an affirmative vote of a majority
of its members (excluding Executive and any other member of the Board reasonably
believed by the Board to be involved in the events leading the Board to
terminate Executive’s employment hereunder for Cause), determines that the acts
or failures to act of Executive specified in the notice occurred and remained
uncorrected, and Executive’s employment should accordingly be terminated for
Cause; and (2) the Board provides Executive with a written determination setting
forth in specific detail the basis of such termination of employment, which
basis must be consistent with the reasons set forth in the notice. Any
determination that Cause existed shall, for avoidance of doubt, be subject to de
novo review in arbitration under Section 11 below.

 

(f) Disabled. For purposes of this Agreement, “Disabled” means Executive being
unable to perform the principal functions of his duties hereunder due to
physical or mental impairment, but only if such inability has lasted, or should
reasonably be expected to last, for at least six (6) months. Whether Executive
is Disabled will be determined by the Board in good faith, based on evidence
provided by one or more physicians selected by the Board. In the event that
Executive becomes Disabled, either Party may terminate his employment hereunder
on no less than twenty (20) days’ notice to the other Party.

 

(g) Good Reason. Executive’s employment hereunder may be terminated by
Executive, on no less than twenty (20) days’ prior notice to the Company,
following the occurrence of “Good Reason.” For purposes of this Agreement, “Good
Reason” means the occurrence, without Executive’s prior express written consent
(except in consequence of a prior termination of Executive’s employment), of any
of the following circumstances during the Employment Term:

 

(i) a substantial diminution in Executive’s position, authority, duties, or
responsibilities, excluding non-substantial changes in title or office, and
excluding any isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after written notice thereof
is given to the Company by Executive;

 

8



--------------------------------------------------------------------------------

(ii) any failure by the Company to comply with any provision of Section 3 or 4
of this Agreement (or, for avoidance of doubt, with the terms of any award
granted pursuant to such Sections), other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after written notice thereof is given to the Company by
Executive;

 

(iii) any purported termination of Executive’s employment hereunder for Cause
which is not effected in accordance with the provisions of Section 5(e) above;
or

 

(iv) any failure of the Company to obtain, prior to the closing of any
transaction that results in a Change in Control of the Company (as defined in
the Change-In-Control Agreement), an agreement from any successor, satisfactory
to Executive in his sole discretion, to assume and agree to perform this
Agreement.

 

(h) Exclusive Severance Benefits; Offset for Change-in-Control Benefits. Upon
termination of his employment hereunder, Executive will not be entitled to any
severance benefits under any Company severance plan, policy, or practice, except
to the extent provided in this Agreement or in the Change-in-Control Agreement
described in Section 6(a) below. Any benefits to which Executive is entitled
under this Agreement shall be offset against benefits to which Executive is, or
becomes, entitled under the Change-in-Control Agreement.

 

6. Additional Documentation.

 

(a) Executive Documents. The Parties agree to execute, on or before the
Employment Date and effective as of the Employment Date, a Change-in-Control
Agreement and an Indemnification Agreement, in substantially the forms attached
hereto as Exhibits E and F respectively (together, the “Executive Documents”).

 

(b) Standard New Hire Documents. Executive agrees to execute, on or before the
Employment Date and effective as of the Employment Date, the following standard
documentation required from all new employees: the Company’s Protocol
Certification, Information and Technology Agreement, Trade Secrets Policy,
Insider Trading Policy, and Electronic Communications Policy (together, the “New
Hire Documents”), copies of which have been provided to Executive.

 

7. Assignment.

 

(a) This Agreement will be binding upon and inure to the benefit of the Parties
and their respective legal representatives and assigns, and (in the case of
Executive) his heirs, beneficiaries and executors.

 

9



--------------------------------------------------------------------------------

(b) No rights or obligations of the Company under this Agreement may be assigned
or transferred by it except that such rights and obligations may be assigned or
transferred pursuant to a merger, consolidation or other combination in which
the Company is not the continuing entity, or a sale or liquidation of all or
substantially all of the business and assets of the Company, provided that the
assignee or transferee is the successor to all or substantially all of the
business and assets of the Company and such assignee or transferee expressly
assumes the liabilities, obligations and duties of the Company as set forth in
this Agreement. In the event of any merger, consolidation, other combination,
sale of business and assets, or liquidation as described in the preceding
sentence, the Company shall use its best reasonable efforts to cause such
assignee or transferee to promptly and expressly assume the liabilities,
obligations and duties of the Company hereunder.

 

(c) None of the rights or obligations of Executive under this Agreement may be
assigned or transferred by Executive. Notwithstanding the foregoing, Executive
shall be entitled, to the extent permitted under applicable law and applicable
Company Arrangements and by giving notice thereof to the Company, to select and
change a beneficiary or beneficiaries to receive any compensation or benefit
hereunder following Executive’s death. In the event of Executive’s death or a
judicial determination of his incompetence, references in this Agreement to
Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.

 

8. Notices. Any notice, consent, demand, request, or other communication given
to any person or entity in connection with this Agreement shall be in writing
and shall be deemed to have been given to such person or entity (x) when
delivered personally to such person or entity or (y), provided that a written
acknowledgment of receipt is obtained, four days after being sent by prepaid
certified or registered mail, or (z) one day after being sent by a nationally
recognized overnight courier, to the address (if any) specified below for such
person or entity (or to such other address as such person or entity shall have
specified by ten days’ advance notice given in accordance with this Section 8):

 

If to the Company:     

Invitrogen Corporation

1600 Faraday Avenue

Carlsbad, CA 92008

    

Attn: Sr. Vice President, Human Resources

          General Counsel

 

If to Executive:

     To him at his principal residence as it then appears in the Company’s
records, with a copy (during the Employment Term) to him at his principal office
at the Company.

 

10



--------------------------------------------------------------------------------

With a copy to:      Morrison Cohen Singer & Weinstein, LLP      750 Lexington
Avenue      New York, New York 10022      Attn: Robert M. Sedgwick, Esq.     
Facsimile: (212) 735-8708

 

If to a beneficiary of Executive:

     To the address most recently specified by Executive or his beneficiary.

 

9. Severability. In the event that any provision hereof becomes or is declared
by any arbitrator(s), or court, of competent jurisdiction to be illegal,
unenforceable or void, this Agreement will continue in full force and effect
without said provision.

 

10. Entire Agreement. This Agreement, and the documents and agreements expressly
referred to in this Agreement represent the entire agreement and understanding
between the Parties concerning the subject matter hereof and Executive’s
employment relationship with the Company, and supersede and replace any and all
prior or contemporaneous agreements and understandings, whether written or oral,
between the Parties.

 

11. Arbitration and Equitable Relief.

 

(a) Except as provided in Section 11(d) below, the Parties agree that to the
extent permitted by law, any dispute or controversy arising out of, or relating
to, this Agreement, or the documents referred to in it (including, without
limitation, the interpretation, validity, construction, performance, or breach
thereof), Executive’s employment with the Company, or any termination of such
employment, shall be settled by arbitration to be held at a location within
thirty (30) miles of Carlsbad, California, in accordance with the National Rules
for the Resolution of Employment Disputes then in effect of the American
Arbitration Association. The award of the arbitrator(s) shall be in writing and
shall state the essential findings and conclusions on which the award is based.
In addition to monetary relief, the arbitrators may grant injunctions or other
equitable relief in any such dispute or controversy. Any award by the
arbitrator(s) shall be final, conclusive and binding on the Parties to the
arbitration. Judgment may be entered on any award by the arbitrator(s) in any
court having jurisdiction.

 

(b) The arbitrator will apply California law to the merits of any dispute or
claim, without reference to rules of conflict of law. Executive hereby expressly
consents to the personal jurisdiction of the state and federal courts located in
California for any action or proceeding arising from or relating to this
Agreement and/or relating to any arbitration in which the parties are
participants.

 

(c) The Company shall pay the direct costs and expenses of any arbitration, or
court proceeding, under this Section 11. Each Party shall separately pay such
Party’s own counsel fees and expenses; provided, however, that the Company shall
promptly reimburse Executive (or his beneficiaries) for all expenses (including,
without limitation, attorneys’ fees) he (or his beneficiaries) reasonably incurs
to the extent that Executive (or his beneficiaries) substantially prevails in
the proceeding in question.

 

11



--------------------------------------------------------------------------------

(d) Either Party may apply to any court of competent jurisdiction for a
temporary restraining order, preliminary injunction, or other interim or
conservatory relief, as necessary to enforce the provisions of the New Hire
Documents or this Section 11, without breach of this Section 11 and without
abridgement of the powers of the arbitrator(s).

 

(e) EACH PARTY HAS READ AND UNDERSTANDS SECTION 11, WHICH DISCUSSES ARBITRATION.
EACH PARTY UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, SUCH PARTY AGREES, TO THE
EXTENT PERMITTED BY LAW, TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF, RELATING
TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY,
CONSTRUCTION, PERFORMANCE, BREACH, OR TERMINATION THEREOF, TO BINDING
ARBITRATION, AND THAT THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EACH
PARTY’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT
LIMITED TO, THE FOLLOWING CLAIMS:

 

(i) ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION;

 

(ii) ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE
FAIR LABOR STANDARDS ACT, AND ANY LAW OF THE STATE OF CALIFORNIA; AND

 

(iii) ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING
TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.

 

12. Amendments and Waivers. No provision in this Agreement may be changed unless
such change is set forth in a writing that expressly refers to the provision(s)
of this Agreement that are being changed and that is signed by Executive and by
the Chief Executive Officer, Sr. Vice President of Human Resources, or General
Counsel of the Company. No waiver by any person or entity of any breach of any
condition or provision contained in this Agreement shall be effective unless
such person or entity sets forth such waiver in a signed writing that expressly
refers to the provision(s) of this Agreement whose control such person or entity
is waiving.

 

12



--------------------------------------------------------------------------------

13. Withholding. Notwithstanding anything elsewhere to the contrary, the Company
is authorized to withhold, or cause to be withheld, from any payment or benefit
under this Agreement the full amount of any required withholding taxes.

 

14. No Mitigation. The amounts payable, and benefits provided, to Executive
pursuant to this Agreement (including, without limitation, pursuant to Section
5) will not be subject to any requirement of mitigation, nor, except as
specifically set forth herein, will they be offset, or otherwise reduced,
because Executive (or his beneficiaries) receive compensation or benefits from
any source other than the Company.

 

15. Governing Law. This Agreement will be governed by the law of the State of
California, without regard to its conflicts of laws principles).

 

16. Confidentiality. Each Party agrees to use such Party’s best reasonable
efforts to keep this Agreement confidential (other than with respect to
professional advisors, immediate family members, and the like) until the
Employment Date. The Parties acknowledge and agree that Invitrogen shall be free
to make any governmental filings, including SEC filings that include copies of
this and related agreements, as required by law.

 

17. Legal Fees. The Company agrees to reimburse Executive, on an after-tax
basis, for all legal and professional fees and costs incurred by Executive in
connection with the discussion, negotiation and documentation of this employment
arrangement and of certain alternative employment arrangements with another
company.

 

18. Acknowledgment. Each Party acknowledges that such Party has discussed this
Agreement with and, obtained advice from an attorney; has carefully read and
fully understands all the provisions of this Agreement; and is knowingly and
voluntarily entering into this Agreement.

 

19. Conflicts. In the event of any conflict between any provision of this
Agreement and any provision of any other Company Arrangement, the provision(s)
of this Agreement shall control unless Executive otherwise agrees in a writing
that expressly refers to the provisions of this Agreement whose control he is
waiving. There shall be no contractual or similar restrictions on Executive’s
right to terminate his employment with the Company, or on his post-employment
activities, other than restrictions expressly set forth in this Agreement, the
New Hire Documents, or the Executive Documents and restrictions, consistent with
this Agreement, enforceable solely through loss of benefits to which he might
otherwise be entitled.

 

20. Representations.

 

(a) The Company represents and warrants that (i) it is fully authorized by
action of the C&O Committee (and of any other person or body whose action is
required) to enter into this Agreement and to perform its obligations under it,
(ii) to the best of its knowledge and belief, the execution, delivery and
performance of this Agreement by it does not violate any applicable law,
regulation, order, judgment or decree or any Company Arrangement and (iii) upon
the execution and

 

13



--------------------------------------------------------------------------------

delivery of this Agreement by the Parties, this Agreement shall be its valid and
binding obligation, enforceable against it in accordance with its terms, except
to the extent that enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

 

(b) Executive represents and warrants that (i) to the best of his knowledge and
belief, delivery and performance of this Agreement by him does not violate any
law, regulation, order, judgment or decree applicable to him or any agreement by
which he is bound and (ii) upon the execution and delivery of this Agreement by
the Parties, this Agreement shall be a valid and binding obligation of
Executive, enforceable against him in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.

 

21. Headings. The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

 

22. Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the Parties hereunder shall survive any
termination of Executive’s employment hereunder.

 

23. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall be
deemed to be one and the same instrument. Signatures delivered by facsimile
shall be effective for all purposes.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as set forth
below:

 

EXECUTIVE

/s/ David F. Hoffmeister

--------------------------------------------------------------------------------

David F. Hoffmeister

COMPANY

/s/ Joseph L. Rodriguez

--------------------------------------------------------------------------------

Joseph L. Rodriguez

Sr. Vice President, Human Resources

Invitrogen Corporation

 

14